Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vincenti (US PgPub 2016/0055699).
Regarding claim 1, Vincenti discloses a method for a device for a vehicle, wherein the device comprises a key chip (see Title, Figures 1, 12 and 13), the method comprising: obtaining information relating to the release of a key signal or of an immobilizer signal from a central computer via a wireless mobile communication system (Figure 12, Elements 1110, 1240, Figure 13, Element 2030 and Paragraph 0087 where the central cloud computer provides key information to a mobile device), wherein the release of the key signal indicates release, by the central computer, of a function for unlocking or locking the vehicle (Paragraphs 0043, 0064, 0078 and 0103 where the key information unlocks a vehicle door), and/or wherein the release of the immobilizer signal indicates release, by the central computer, of a function for deactivating or activating an immobilizer (Paragraphs 0078 and 0103 where the key information activates an immobilizer); providing a control signal to the key chip based on the information relating to the release of the key signal or of the immobilizer signal, wherein the control signal is designed to allow the key chip to generate the key signal or the immobilizer signal (Figure 12, Elements 1100, 1120 and Paragraphs 0087 and 0101 where the key information is stored locally on the mobile device and the mobile device generates a wireless key signal); and providing the key signal and/or the immobilizer signal, by the key chip, via a wireless communication link to a central locking system and/or an immobilizer system of the vehicle after the control signal is obtained (Paragraphs 0078, 0087 and 0103 where the key signal is provided to the vehicle).
Regarding claim 2, Vincenti discloses wherein the key signal is transmitted via a wireless high-frequency communication link and/or wherein the immobilizer signal is transmitted via a wireless low-frequency communication link (Paragraphs 0006, 0039 and 0063).
Regarding claim 3, Vincenti discloses wherein the key signal is similar to a wireless key signal of a vehicle key of the vehicle, and/or wherein the immobilizer signal is similar to a wireless immobilizer signal of the vehicle key of the vehicle, and/or wherein the key chip is similar to a key chip of a vehicle key of the vehicle (Paragraphs 0043, 0064, 0078 and 0103).
Regarding claim 4, Vincenti discloses wherein the method further comprises obtaining identity information of a user of the vehicle from a mobile device of the user via another wireless communication link, wherein the information relating to the release of the key signal includes information relating to the user for whom the key signal and/or the immobilizer signal is to be released, wherein the control signal is provided if the information relating to the user matches the identity information (Figures 3, 16 and Paragraphs 0036 and 0074 where user identity of the mobile device is determined when issuing key information).
Regarding claim 6, Vincenti discloses wherein the method further comprises communicating with a mobile device of the user via another wireless communication link, wherein the method comprises providing the mobile device with access to functions of the central locking system based on the information relating to the release of the key signal, and/or wherein the method comprises providing the mobile device with access to functions of an electric immobilizer based on the information relating to the release of the immobilizer signal, and/or wherein the method further comprises providing data of a vehicle communication system of the vehicle to the mobile device (Figure 4 and Paragraphs 0043, 0064, 0078 and 0103 where the paired mobile device accesses functions of the vehicle).
Regarding claim 7, Vincenti discloses wherein the immobilizer signal is provided to the immobilizer system of the vehicle in order to deactivate an immobilizer of the vehicle, and/or wherein the key signal is provided to the central locking system of the vehicle in order to lock or unlock at least one body panel of the vehicle, and/or wherein the immobilizer signal is provided to the immobilizer system of the vehicle in order to enable start-up of the vehicle (Paragraphs 0043, 0064, 0078, 0101 and 0103).
Regarding claim 8, Vincenti discloses a method for a central computer (see Figures 1, 12 and 13), the method comprising: providing information relating to the release of a key signal or of an immobilizer signal to a device of a vehicle via a wireless mobile communication system (Figure 12 and Paragraphs 0043, 0064, 0078 and 0101 where the central computer provides key information to a mobile device), wherein the release of the key signal indicates release, by the central computer, of a function for unlocking or locking the vehicle (Figure 12 and Paragraphs 0043, 0064, 0078 and 0101), and/or wherein the release of the immobilizer signal indicates release, by the central computer, of a function for deactivating or activating an immobilizer (Paragraphs 0078, 0101 and 0103), wherein the release relates to a key signal or an immobilizer signal that is provided to an immobilizer circuit or central locking system of the vehicle via a wireless communication link inside the vehicle if the key signal or immobilizer signal is released by the central computer (Figures 12, 16 and Paragraphs 0043, 0064, 0078, 0101 and 0103).
Regarding claim 10, Vincenti discloses a method for a mobile device (see Title and Figures 1, 3, 12 and 16), the method comprising: providing identity information of a user of a vehicle from the mobile device of the user to a device of the vehicle via a wireless communication link (Figures 3, 16 and Paragraphs 0036 and 0074 where user identity of the mobile device is determined when issuing key information and the mobile device is paired with the vehicle), wherein the identity information is provided to the device of the vehicle in order to be compared with information relating to a user for whom a key signal or an immobilizer signal is to be released, such that the key signal or the immobilizer signal is provided to an immobilizer circuit or central locking system of the vehicle via a wireless communication link inside the vehicle if the information relating to the user matches the identity information (Paragraphs 0048, 0064, 0078, 0087, 0101 and 0103 where key information unlocks and/or immobilizes the vehicle).
Regarding claim 12, Vincenti discloses a non-transitory storage medium comprising instructions that cause a computer, a processor, or a programmable hardware component to the method of claim 1 (Figure 12).
	Apparatus claims 13, 14, and 15 are drawn to the apparatus corresponding to the method of using same as claimed in claims 1, 8 and 10, respectively.  Therefore apparatus claims 13, 14 and 15 correspond to method claims 1, 8 and 10, and are rejected for the same reasons of anticipation as used above.
	Regarding claim 16, Vincenti discloses wherein the key signal is similar to a wireless key signal of a vehicle key of the vehicle, and/or wherein the immobilizer signal is similar to a wireless immobilizer signal of the vehicle key of the vehicle, and/or wherein the key chip is similar to a key chip of a vehicle key of the vehicle (Paragraphs 0048, 0064, 0078 and 0103).
	Regarding claims 17-18, Vincenti discloses wherein the method further comprises obtaining identity information of a user of the vehicle from a mobile device of the user via another wireless communication link, wherein the information relating to the release of the key signal includes information relating to the user for whom the key signal and/or the immobilizer signal is to be released, wherein the control signal is provided if the information relating to the user matches the identity information (Figures 3, 16 and Paragraphs 0036 and 0074).
Regarding claim 19, Vincenti discloses a non-transitory storage medium comprising instructions that cause a computer, a processor, or a programmable hardware component to perform the method of claim 8 (Figure 12).
Regarding claim 20, Vincenti discloses a non-transitory storage medium comprising instructions that cause a computer, a processor, or a programmable hardware component to perform the method of claim 10 (Figure 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vincenti and in view of Narimoto et al. (hereafter Narimoto)(US PgPub 2018/0076958).
Regarding claim 5, Vincenti discloses wherein the information relating to the release of the key signal includes information relating to a time period for which the release of the key signal and/or immobilizer signal is granted, wherein the control signal is provided within said time period (Paragraphs 0008, 0023 and 0089).  Vincenti does not specifically disclose wherein the information relating to the release of the key signal includes cryptographic key information, wherein the identity information corresponds to an encrypted token, wherein the encrypted token is provided by the central computer, wherein the method further comprises verifying the encrypted token based on the cryptographic key information.  In the same field of endeavor, Narimoto discloses a vehicle communication system where a server provides an encrypted key to a mobile device, the mobile device decrypts the key with use of an authentication key and stores the key locally.  The vehicle further receives the key and authenticates the key received from the mobile device using an authentication key (Figure 2 and Paragraphs 0052-0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the multistep encryption and decryption method using authentication keys of Narimoto to the key issuance system of Vincenti, motivation to more securely transmit and receive key information which increases overall system security.
Regarding claim 9, Vincenti does not specifically disclose wherein the information relating to the release of the key signal or of the immobilizer signal includes cryptographic key information, wherein the method further comprises providing an encrypted token to a mobile device of a user of the vehicle, wherein the encrypted token and the cryptographic key information is based on the same cryptographic key, and wherein the encrypted token is provided to the mobile device in order to be forwarded to the device of the vehicle.  In the same field of endeavor, Narimoto discloses a vehicle communication system where a server provides an encrypted key to a mobile device, the mobile device decrypts the key with use of an authentication key and stores the key locally.  The vehicle further receives the key and authenticates the key received from the mobile device using an authentication key (Figure 2 and Paragraphs 0052-0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the multistep encryption and decryption method using authentication keys of Narimoto to the key issuance system of Vincenti, motivation to more securely transmit and receive key information which increases overall system security.
Regarding claim 11, Vincenti does not specifically disclose wherein the identity information corresponds to an encrypted token, wherein the method further comprises receiving the encrypted token from a central computer in order to forward said token to the vehicle.  In the same field of endeavor, Narimoto discloses a vehicle communication system where a server provides an encrypted key to an authenticated mobile device of a user, the mobile device decrypts the key with use of an authentication key and stores the key locally.  The vehicle further receives the key and authenticates the key received from the mobile device using an authentication key (Figure 2 and Paragraphs 0052-0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the multistep encryption and decryption method using authentication keys of Narimoto to the key issuance system of Vincenti, motivation to more securely transmit and receive key information which increases overall system security.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/              Primary Examiner, Art Unit 2687